DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Amendment
2.	An examiner's amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
	Authorization for this examiner's amendment was given in a telephone interview with Greg Hsu (Reg. No. 61,007) on March 19, 2021.
3.	The application has been amended as follows:
Amend claim 17, including  and addition, as follows:

Claim 17.    (Currently amended) A method for forming a semiconductor device structure, comprising:
forming a fin structure over a substrate;
forming an insulating material along the fin structure;
forming a first dielectric layer adjacent to the fin structure, wherein the first dielectric layer is separated from the fin structure by the insulating material;
recessing the insulating material to form a first gap between the fin structure and the first dielectric layer;

etching a source/drain region of the fin structure to form a recess, wherein during etching the source/drain region of the fin structure, the second dielectric layer has a different etching selectivity than the first dielectric layer and protects a sidewall of the first dielectric layer; 
forming a source/drain feature from the recess; and
forming an isolation structure directly on the first dielectric layer after forming the source/drain feature.

Information Disclosure Statement
4.	The information disclosure statement (IDS) submitted on 3/12/21 as filed after the mailing date of the Notice of Allowability on 1/14/21.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Examiners’ Comment
5.	 The IDS submitted on 3/12/21 does not alter the allowability.
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HSIEN MING LEE whose telephone number is (571)272-1863.  The examiner can normally be reached on Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wael M. Fahmy can be reached on 571-272-1705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


HSIEN MING LEE
Primary Patent Examiner
Art Unit 2814
March 19, 2021



/HSIEN MING LEE/